Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (Claims 8-15) in the reply filed on 4/5/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the best mode contemplated by the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s) has not been disclosed.  Evidence of concealment of the best mode is based upon the fact no actual structure for the claimed adhesive is ever provided, even in limited form (note polyurethanes are incredibly diverse resins and the specification doesn’t provide any 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant fails to recite traditional transitional language and thus it is unclear what elements of the claim are positively recited.  Examiner has interpreted the language “characterized in that” in Claim 8 to be the transitional language wherein all elements following the transition are positively recited in the claim.  Thus, the claim is interpreted to be solely that adhesive and not the surfaces between which it is applied.  Note the reference to claim 1 is merely an intended use for the adhesive. Transitional phrases must be interpreted in light of the specification to determine whether open or closed 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 8-15 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ishihara et al. (US 2015/0353791).
Regarding Claims 8, 9 and 12-15, Ishihara et al. teaches curable adhesive (See Abstract, and note the radical generator allows for curing), which is provided and set up to bond at least two surfaces to each other, at least one surface of which is a surface of a permanently elastic plastic, i.e. rubber, the adhesive comprising an adhesive curing in at least two different hardening mechanisms, wherein the first hardening mechanism comprises at least a chemical reaction to form a chemical bond including at least one sulphur atom, and the second hardening mechanism comprises at least the formation of crystalline structures from amorphous polymers (See pages 2-3, paragraphs [0039]-[0044], wherein the adhesive has a sulfur-containing polythiol component, which upon coating on a rubber material will form carbon-sulfur bonds, i.e. a first hardening mechanism, and an isocyanate, i.e. a polyurethane component, that undergoes a urethanation curing reaction, i.e. a second hardening mechanism).  Note any hardening is considered changing from more amorphous to more crystalline. Examiner submits the described curing in Ishihara locks the adhesive in place, thus effectively changing it from an amorphous polymer to a crystalline structure (See page 4, paragraph [0070], wherein the isocyanate includes modified derivatives, such as are formed from reaction with polyols, which makes polyurethane prepolymers that would be amorphous 
Although Ishahara is silent as to the specific properties as claimed, Examiner submits the adhesive, having all the chemically defined features as currently claimed and provided in the instant specification, and utilized for the same purpose (i.e. bonding rubber), is thus assumed to have or at least render obvious the properties of the claimed adhesive, i.e. high-strength/tensile strength/peel strength, hardness, and permanently elastic/modulus of elasticity.  Case law has well established that a rejection under 35 U.S.C. § 102/103 is appropriate when the Examiner cannot concretely ascertain the properties possessed by the prior art but has a reasonable basis for shifting the burden given that it is reasonable to presume that the prior art would possess properties which would either anticipate or render obvious those as claimed.  See In re Skoner, 517 F.2d 947, 950 (CCPA 1975); In re Best 562 F.2d 1252, 1255 (CCPA 1977); In re Spada, 911 F.2d 705, 708 (Fed. Cir. 1990).  Further, note the fact the adhesive forms covalent linkages with rubber, an elastic, effectively makes it permanently elastic.
Regarding Claim 10, Ishihara teaches the adhesive need not have solvent (See page 2, paragraph [0031]).
Regarding Claim 11, Ishihara explicitly defines the ratio of the sulfur containing component and the polyurethane component and this ratio is clearly relevant to setting the adhesive, which may be initiated without heat, i.e. at ambient temperatures, such as when using photoirradiation (See page 2, paragraphs [0020]-[0022]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: KR20150034480, teaching an adhesive mixture of urethane resin and polythiol; Kitano et al. (US 2012/0071579), teaching an adhesive with a polythiol and urethane component that generates thiyl radicals and is crosslinkable (See Abstract page 3, paragraph [0029] and [0031]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/SCOTT W DODDS/Primary Examiner, Art Unit 1746